2 N.Y.3d 752 (2004)
MOHAMMED KAWOYA, Appellant,
v.
PET PANTRY WAREHOUSE, INC., et al., Respondents, et al., Defendant.
Court of Appeals of the State of New York.
Submitted March 22, 2004.
Decided April 1, 2004.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the Court of Appeals does not have jurisdiction to entertain this appeal from the order of the Appellate Division where the appeal to the Appellate Division was from an order entered on an appeal from another court (see NY Const, art VI, § 3 [b] [7]; CPLR 5601 [a]).